                      UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA
                           WESTERN DIVISION



LILY CASSANDRA ALPHONSIS,                Case No. CV 17-04538-ODW (DFM)

         Plaintiff,                      Order Accepting Report and
                                         Recommendation of United States
            v.                           Magistrate Judge

UNITED STATES DEPARTMENT
OF HOMELAND SECURITY et al.,

         Defendants.



      Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and
all the records and files herein, along with the Report and Recommendation of
the assigned United States Magistrate Judge. Further, the Court has engaged in
a de novo review of those portions of the Report and Recommendation to
which objections have been made. The Court accepts the findings,
conclusions, and recommendations of the United States Magistrate Judge.
      IT IS THEREFORE ORDERED that the Second Amended Complaint
shall be dismissed without leave to amend and judgment entered accordingly.



Date: April 1, 2019                       ___________________________
                                          OTIS D. WRIGHT, II
                                          United States District Judge
